        Case 1:21-cr-00046-RDM Document 12 Filed 04/15/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    §
                                            §
                                            §
v.                                          §         Case No. 1:21-mj-00347-RMM
                                            §
                                            §
BRADY KNOWLTON,                             §
                                            §
      Defendant                             §

       MOTION TO REQUIRE THAT EVIDENCE OF INNOCENCE BE
     PRODUCED AND PRESENTED TO THE GRAND JURY OR, IN THE
       ALTERNATIVE, THAT THE GRAND JURY BE ADVISED THAT
        EXCULPATORY EVIDENCE IS AVAILABLE ON REQUEST

TO THE HONORABLE G. MICHAEL HARVEY, UNITED STATES MAGISTRATE
JUDGE FOR THE DISTRICT OF COLUMBIA:

      COMES NOW BRADY KNOWLTON, the Defendant in the above-styled and

numbered cause, by and through his undersigned counsel, and, pursuant to the Fifth

Amendment of the United States Constitution’s due process protections, requests

that this Court: (a) advise the Grand Jury empaneled to consider the allegations in

the criminal complaint against Mr. Knowlton that Mr. Knowlton has waived his right

to a preliminary hearing and his right to have an information or indictment filed

within the time period prescribed by 18 U.S.C. § 3161(b), and that Mr. Knowlton is

requesting that the attorney for the Government produce for the Grand Jury video

footage or other evidence in the Government’s possession that demonstrates that Mr.

Knowlton is innocent of the charges that he (1) knowingly entered or remained in any

restricted building or grounds without lawful authority, in violation of 18 U.S.C. §

1752(a), (2) violated 40 U.S.C. § 1512(c)(2), and (3) obstructed official proceedings, in


                                            1
        Case 1:21-cr-00046-RDM Document 12 Filed 04/15/21 Page 2 of 6




violation of 18 U.S.C. § 1512(c)(2) at the United States Capitol on January 6, 2021,

as alleged in the criminal complaint; and (b) instruct the attorney for the Government

to review the available video footage and other evidence for evidence that Mr. Knowl-

ton entered the Capitol with the acquiescence of Capitol Police.

      As reflected in the complaint, there are multiple videos and images that show

Mr. Knowlton near and inside the Capitol Building on January 6. Those videos and

images are part of an inventory of more than 1000 other pieces of the puzzle that

paint a clearer picture of what Mr. Knowlton did on that day.

      The Government has selected some videos from the internet to file a criminal

complaint and build a case against Mr. Knowlton. Numerous other videos show Cap-

itol Police Officers moving metal barricades aside to allow citizens to move toward

the Capitol. See https://www.youtube.com/watch?v=NzEPRfhXKhs. One Congress-

man has suggested that Capitol Police were complicit in allowing the Capitol to be

entered. See “Were police complicit in the Capitol riots? Videos show selfies and non-

chalant enforcement, but also forceful breach” by Adam Longo and Nick Boykin,

WUSA9 (available at https://www.wusa9.com/article/news/local/dc/us-capitol-police-

compli-cit-in-dc-riots-worries-us-congressman/65-c6b49029-f067-4dec-88ed-c583716

30501). The New York Times reported that a 104-page report issued by the inspector

general for the Capitol Police found that officers were “instructed by their leaders not

to use their most aggressive tactics to hold off the mob.” “Capitol Police Told to Hold

Back on Riot Response on Jan. 6, Report Finds” by Luke Broadwater, N.Y. TIMES,

April 13, 2021 (available at https://www.nytimes.com/2021/04/13/ us/politics/capitol-



                                           2
        Case 1:21-cr-00046-RDM Document 12 Filed 04/15/21 Page 3 of 6




police-riot-report.html?referringSource=articleShare).

      “The United States Attorney is the representative not of an ordinary party to

a controversy, but of a sovereignty whose obligation to govern impartially is as com-

pelling as its obligation to govern at all; and whose interest, therefore, in a criminal

prosecution is not that it shall win a case, but that justice shall be done.” Berger v.

United States, 295 U.S. 78, 88, 55 S. Ct. 629, 633, 79 L. Ed. 1314 (1935). As it relates

to the prosecutor’s role before a grand jury Judge Henry J. Friendly said:

      As the Supreme Court has noted, “the Founders thought the grand jury
      so essential to basic liberties that they provided in the Fifth Amendment
      that federal prosecution for serious crimes can only be instituted by “a
      presentment or indictment of a Grand Jury.’” United States v. Calandra,
      414 U.S. 338, 343, 94 S. Ct. 613, 617, 38 L. Ed. 2d 561 (1974). Before the
      grand jury the prosecutor has the dual role of pressing for an indictment
      and of being the grand jury adviser. In case of conflict, the latter duty
      must take precedence. United States v. Remington, 208 F.2d 567, 573–
      74 (2d Cir.1953) (L. Hand, J., dissenting), cert. denied, 347 U.S. 913, 74
      S. Ct. 476, 98 L. Ed. 1069 (1954).

United States v. Ciambrone, 601 F.2d 616, 628 (2d Cir. 1979) (Friendly, J, dissenting)

(emphasis added). To that end, the United States Department of Justice Manual pro-

vides that

      It is the policy of the Department of Justice . . . that when a prosecutor
      conducting a grand jury inquiry is personally aware of substantial evi-
      dence that directly negates the guilt of a subject of the investigation, the
      prosecutor must present or otherwise disclose such evidence to the
      grand jury before seeking an indictment against such a person.

Department of Justice, JUSTICE MANUAL, Section 9-11.233 – Presentation of Excul-

patory Evidence (available at https://www.justice.gov/jm/jm-9-11000-grand-jury#9-

11.233); see also Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 10 L. Ed. 2d 215

(1963); Giglio v. United States, 405 U.S. 150, 154, 92 S. Ct. 763, 31 L. Ed. 2d 104


                                           3
           Case 1:21-cr-00046-RDM Document 12 Filed 04/15/21 Page 4 of 6




(1972)).

      Many States require prosecutors to present exculpatory evidence to a grand

jury and authorize dismissal of an indictment if that obligation is not met. See “Duty

of Prosecutor to Present Exculpatory Evidence to State Grand Jury,” 49 A.L.R.5th 639

(1997).

      Counsel for Mr. Knowlton have informed the attorney for the Government in

this case that they believe there is substantial evidence of total innocence that exists

in this case. Accordingly, Mr. Knowlton is waiving a preliminary hearing and the time

limitations set out in 18 U.S.C. § 3161, including a specific waiver of the time in which

an information or indictment charging an individual with the commission of the of-

fense is to be filed after their arrest, to give the attorney for the Government adequate

time to obtain all available evidence pertaining to the alleged actions of Mr. Knowl-

ton, including exculpatory evidence, to present to the Grand Jury for their consider-

ation. Since a District Court will be unable to remedy a failure to present exculpatory

evidence to the grand jury by dismissing an indictment, see United States v. Williams,

504 U.S. 36, 45–55, 112 S. Ct. 1735, 118 L. Ed. 2d 352 (1992), the proper time to

prevent an injustice is at this stage of the proceeding.

      To give effect to this action, Mr. Knowlton is likewise requesting this Court to

issue an instruction to the Grand Jury reviewing this case that Mr. Knowlton has

waived his rights to a preliminary hearing and a timely indictment so that it may

consider all available evidence pertaining to his alleged actions, including potentially

exculpatory evidence. See United States v. Calandra, 414 U.S. 338, 346, 94 S. Ct. 613,



                                            4
        Case 1:21-cr-00046-RDM Document 12 Filed 04/15/21 Page 5 of 6




619, 38 L. Ed. 2d 561 (1974) (“The grand jury is subject to the court’s supervision in

several respects.”).

Date: April 15, 2021                   Respectfully Submitted,

                                       MILNER & FINN

                                       by: /s/ David Finn
                                       DAVID FINN
                                       Texas State Bar Number 07026900
                                       judgefinn@davidfinn.com

                                       2828 N. Harwood St., 1950
                                       Dallas, Texas 75201
                                       Telephone: (214) 651-1121
                                       Fax: (214) 953-1366

                                       Admitted to Appear Pro Hac Vice

                                       WAGNER PLLC

                                       by: /s/ Camille Wagner
                                       CAMILLE WAGNER
                                       DC Bar No. 1695930
                                       law@myattorneywagner.com

                                       1629 K Street NW, Suite 300
                                       Washington, DC 20006
                                       (202) 630-8812

                                       MAYR LAW, P.C.

                                       by: /s/ T. Brent Mayr
                                       T. BRENT MAYR
                                       Texas State Bar Number 24037052
                                       bmayr@mayr-law.com

                                       5300 Memorial Dr., Suite 750
                                       Houston, TX 77007
                                       Telephone: 713-808-9613
                                       Fax: 713-808-9613

                                       Application for Admission Pending


                                          5
       Case 1:21-cr-00046-RDM Document 12 Filed 04/15/21 Page 6 of 6




                                       ATTORNEYS FOR THE DEFENDANT,
                                       BRADY KNOWLTON




                          CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this motion was sent to Counsel for the

Government, Elizabeth C. Kelley, on April 15, 2021, via CM/ECF.

                                       /s/ Camille Wagner
                                       Camille Wagner




                                          6
